DETAILED ACTION
Claims 1-12 are pending.
The office acknowledges the following papers:
IDS filed on 7/20/2022.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 5/10/2021.

IDS
The information disclosure statement filed 3/23/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The Examiner contends that the drawings submitted on 3/23/2022 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Generating masks from decoded instructions to apply to fetched instructions for unmasking”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Savry et al. (“CONFIDAENT: CONtrol Flow protection with Instruction and Data Authenticated EncrypTion” 23rd Euromicro Conference on Digital System Design, August 2020), in view of Velten et al. (U.S. 2010/0070953).
As per claim 1:
Savry and Velten disclosed a method for executing a machine code by using a microprocessor comprising a hardware pipeline for processing instructions, the hardware processing pipeline comprising an instruction loader, a decoder and an arithmetic logic unit, the method comprising, for each instruction of the machine code to be executed, successively
loading, using the instruction loader, an instruction designated by a program counter, to obtain a loaded instruction (Velten: Figure 4 elements 60-70, paragraph 22)(Savry: Figure 2, section III paragraph 3)(Velten disclosed a processing system that decrypts fetched encrypted instructions from memory. Savry disclosed a decryption engine attached to a processing core, but doesn’t detail elements within the processing core. The combination implements the fetcher (i.e. instruction loader) of Velten within the processing system of Savry.), then 
decoding the loaded instruction, using the decoder, to generate signals that configure the microprocessor to execute the loaded instruction (Velten: Figure 4 element 65, paragraph 23)(Savry: Figure 2, section III paragraph 3)(Velten disclosed a processing system that decodes fetched decrypted instructions from memory. Savry disclosed a decryption engine attached to a processing core, but doesn’t detail elements within the processing core. The combination implements the decoder of Velten within the processing system of Savry.), then,
executing, using the arithmetic logic unit, the loaded instruction (Velten: Figure 4 element 75, paragraph 23)(Savry: Figure 2, section III paragraph 3)(Velten disclosed a processing system that executes fetched and decoded decrypted instructions from memory. Savry disclosed a decryption engine attached to a processing core, but doesn’t detail elements within the processing core. The combination implements the execution circuitry of Velten within the processing system of Savry.), wherein the method also comprises: 
after decoding a current loaded instruction, constructing a mask from signals generated by the decoder in response to decoding of the current loaded instruction, the constructed mask thus varying as a function of the current loaded instruction (Velten: Figure 4 elements 65 and 80, paragraphs 23 and 25)(Savry: Figure 2, section IC paragraph 1, section IVA paragraphs 1-2, and section IVB paragraph 1)(Savry disclosed a current mask value is used at the fetch stage for generating a plaintext instruction. Savry disclosed that the mask changes differently based on whether the fetched instruction is a branch instruction or not. Velten and Savry don’t explicitly state when the mask is updated compared with instruction flow within the core. It would have been obvious to one of ordinary skill in the art to update the mask after detecting decode signals indicating the fetched instruction is a branch instruction or not. In addition, according to “In re Japikse” (181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), shifting the location of parts doesn’t give patentability over prior art.), then 
before decoding a next loaded instruction, unmasking the next loaded instruction using the constructed mask (Velten: Figure 4 element 40, paragraph 23)(Savry: Figure 2, section IC paragraph 1, section IVA paragraph 1, and section IVB paragraph 1)(Velten disclosed decrypting a fetched encrypted instruction prior to decoding it. Savry disclosed XORing instructions with masks for integrity checking to produce a plain instruction. The combination performs a decryption step on fetched instructions using a mask and XOR logic.).
Savry disclosed a RISCY core with an attached decryption engine, but doesn’t detail elements within the processor core itself. One of ordinary skill in the art would have been motivated by this lack of teaching to find the Velten reference that adds further details to a processor core that performs instruction decryption on fetched instructions. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the processor core elements of Velten within the processor core of Savry.
As per claim 2:
Savry and Velten disclosed the method according to Claim 1, wherein: 
in response to detection that a loaded instruction is a branch instruction that, when executed by the arithmetic logic unit, replaces a value of a program counter with a new value, the new value depending on operands of the branch instruction (Velten: Figure 4 elements 65-75, paragraphs 23)(An executed jump instruction updates the PC with a branch target address.), the method comprises unmasking the next loaded instruction using a pre-recorded jump mask that is constant and identical for all branch instructions executed by the microprocessor (Savry: Section IVB and section IVC paragraph 1), and 
in response to an absence of detection that the loaded instruction is a branch instruction, the method comprises unmasking the next loaded instruction using the constructed mask (Velten: Figure 4 element 40, paragraph 23)(Savry: Figure 2, section IC paragraph 1, section IVA paragraph 1, and section IVB paragraph 1)(Velten disclosed decrypting a fetched encrypted instruction prior to decoding it. Savry disclosed XORing instructions with masks for integrity checking to produce a plain instruction. The combination performs a decryption step on fetched instructions using a mask and XOR logic.).
As per claim 5:
Savry and Velten disclosed the method according to Claim 1, wherein unmasking the instruction loaded using the constructed mask comprises XORing bits of the loaded instruction and bits of the constructed mask (Velten: Figure 4 element 40, paragraph 23)(Savry: Figure 2, section IC paragraph 1, section IVA paragraph 1, and section IVB paragraph 1)(Velten disclosed decrypting a fetched encrypted instruction prior to decoding it. Savry disclosed XORing instructions with masks for integrity checking to produce a plain instruction. The combination performs a decryption step on fetched instructions using a mask and XOR logic.).
As per claim 7:
Savry and Velten disclosed a machine code executable by a microprocessor, this machine code comprising at least one basic block comprising solely instructions to be systematically executed one after the other, wherein each instruction of the basic block, except for a first instruction, is masked using a mask constructed from an immediately preceding instruction in the-basic block (Savry: Section IVA paragraph 2, section IVB, and section IVC paragraph 1)(The start of each basic block has its own separate mask. Sequential instructions within the basic block have a mask calculated based on a previous mask.), the constructed mask being identical to a mask constructed after decoding the instruction that immediately preceded the instruction in question (Velten: Figure 4 elements 65 and 80, paragraphs 23 and 25)(Savry: Figure 2, section IC paragraph 1, section IVA paragraphs 1-2, and section IVB paragraph 1)(Savry disclosed a current mask value is used at the fetch stage for generating a plaintext instruction. Savry disclosed that the mask changes differently based on whether the fetched instruction is a branch instruction or not. Velten and Savry don’t explicitly state when the mask is updated compared with instruction flow within the core. It would have been obvious to one of ordinary skill in the art to update the mask after detecting decode signals indicating the fetched instruction is a branch instruction or not. In addition, according to “In re Japikse” (181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), shifting the location of parts doesn’t give patentability over prior art.) during execution of this machine code according to Claim 1.
As per claim 8:
Savry and Velten disclosed the machine code according to Claim 7, wherein the first instruction of the basic block is masked using a same jump mask as that used during execution of the machine code (Savry: Section IVC paragraph 1)(The first instruction of a basic block has its own mask that is changed at direct and indirect branches.).
As per claim 9:
Savry and Velten disclosed a non-transitory data-storage medium readable by a microprocessor, wherein this medium comprises a machine code according to Claim 7 (Velten: Figure 4 element 30, paragraph 23)(Savry: Figure 2).

Claims 3-4, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Savry et al. (“CONFIDAENT: CONtrol Flow protection with Instruction and Data Authenticated EncrypTion” 23rd Euromicro Conference on Digital System Design, August 2020.), in view of Velten et al. (U.S. 2010/0070953), in view of Official Notice.
As per claim 3:
Savry and Velten disclosed the method according to Claim 1, wherein the method comprises: 
suspension of execution of the decoding operation for one or more cycles of a clock of the microprocessor (Savry: Figure 2)(Official notice is given that processor cores can suspend or halt execution progress due to instruction and data cache misses for the advantage of power savings. Thus, it would have been obvious to one of ordinary skill in the art to implement clock gating elements of the processor core upon instruction and data cache misses.), and 
in response to suspension of the execution of the decoding operation, the method comprises storing the constructed mask in a register (Velten: Figure 4 element 80, paragraph 25)(Savry: Figure 2, Section IVB)(The encryption control registers store mask values.), and 
when execution of the decoding operation restarts, the next loaded instruction is unmasked using the constructed mask stored in the register (Velten: Figure 4 element 40, paragraph 23)(Savry: Figure 2, section IC paragraph 1, section IVA paragraph 1, and section IVB paragraph 1)(Velten disclosed decrypting a fetched encrypted instruction prior to decoding it. Savry disclosed XORing instructions with masks for integrity checking to produce a plain instruction. The combination performs a decryption step on fetched instructions using a mask and XOR logic.).
As per claim 4:
Savry and Velten disclosed the method according to Claim 1, comprising: 
in response to interruption of the execution of a first machine code, and to triggering of execution of a second machine code, saving an execution context of the first machine code, wherein saving the execution context of the first machine code comprises saving the constructed mask (Velten: Figure 4 element 80, paragraph 25)(Savry: Figure 2, Section IVB)(The encryption control registers store mask values. Official notice is given that exceptions can be generated to cause the saving and restoring of processor context for the advantage of addressing an exception and resuming execution. Thus, it would have been obvious to one of ordinary skill in the art to implement saving register context and mask register data upon receiving an interrupt. In response to addressing the interrupt, handler code is executed (i.e. second machine code).), then 
in response to restart of the execution of the first machine code, and to interruption of the execution of the second machine code, restoring the execution context of the first machine code, wherein restoring the execution context of the first machine code comprises writing, to a register of the microprocessor, the saved constructed mask (Velten: Figure 4 element 80, paragraph 25)(Savry: Figure 2, Section IVB)(The encryption control registers store mask values. In view of the above official notice, upon returning from the exception handler, mask register data is restored.), then 
unmasking the next loaded instruction following the restart of the execution of the first machine code using the constructed mask written to the register (Velten: Figure 4 element 40, paragraph 23)(Savry: Figure 2, section IC paragraph 1, section IVA paragraph 1, and section IVB paragraph 1)(Velten disclosed decrypting a fetched encrypted instruction prior to decoding it. Savry disclosed XORing instructions with masks for integrity checking to produce a plain instruction. The combination performs a decryption step on fetched instructions using a mask and XOR logic.).
As per claim 6:
Savry and Velten disclosed the method according to Claim 1, wherein the signals generated by the decoder in response to decoding of the current loaded instruction are signals that vary as a function of an opcode of the current loaded instruction (Velten: Figure 4 element 65, paragraph 23)(Official notice is given that decoders generate different control signals based on instruction opcodes for the advantage of controlling execution circuitry differently for different instructions. Thus, it would have been obvious to one of ordinary skill in the art to implement generating different control signals from the decoder based on an instruction’s opcode.).
As per claim 10:
Claim 10 essentially recites the same limitations of claim 1. Claim 10 additionally recites the following limitations:
a hardware pipeline for processing instructions, the hardware processing pipeline comprising an instruction loader, a decoder and an arithmetic logic unit (Velten: Figure 4 elements 60, 65, and 75, paragraphs 22-23)(Savry: Figure 2)(Official notice is given that processor core elements can be pipelined for the advantage of increased clock speeds and performance. Thus, it would have been obvious to one of ordinary skill in the art to implement pipelining in the processor core of Savry.), 
wherein the hardware processing pipeline also comprises a hardware demasking module (Velten: Figure 4 element 40, paragraph 23)(Savry: Figure 2, section IC paragraph 1, section IVA paragraph 1, and section IVB paragraph 1)(The combination performs a decryption step on fetched instructions using a mask and XOR logic. In view of the above official notice, the decryption step occurs within the processor pipeline.).
As per claim 11:
Savry and Velten disclosed a compiler configured to automatically convert a source code of a computer program into a binary code comprising a machine code executable by a microprocessor (Velten: Figure 1 elements 5-15, paragraph 12)(Savry: Figure 2, section IVD)(The combination implements compiling source code and storing encrypted instructions to fetch for execution in a processor core.) comprising a hardware instruction processing pipeline, the hardware processing pipeline comprising an instruction loader, a decoder and an arithmetic logic unit (Velten: Figure 4 elements 60, 65, and 75, paragraphs 22-23)(Savry: Figure 2)(Official notice is given that processor core elements can be pipelined for the advantage of increased clock speeds and performance. Thus, it would have been obvious to one of ordinary skill in the art to implement pipelining in the processor core of Savry.), wherein the compiler is able to automatically convert the source code into a machine code (Velten: Figure 1 elements 5-15, paragraph 12)(Savry: Figure 2, section IVD)(The combination implements compiling source code and storing encrypted instructions to fetch for execution in a processor core.) according to Claim 7.
As per claim 12:
Savry and Velten disclosed the compiler according to Claim 11, wherein the compiler is configured to automatically insert an unconditional branch instruction that causes a unit jump, in the machine code, immediately before each instruction of the machine code that is a destination of a branch instruction that, when executed by the arithmetic logic unit, causes a jump of a plurality of instructions (Savry: Figure 4, section IVD).

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Henry et al. (U.S. 2016/0105282), taught decrypting fetched instructions.
Courousse (U.S. 2020/0272475), taught secure machine code execution.
Shirdhar et al. (U.S. 5,381,360), taught a decoder generating a mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183